DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2021 and February 16, 2022 have been considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Osawa (US 2019/0222147 A1) discloses a vibration type actuator (Fig. 1) comprising: a vibrator (11), including a protrusion (13a) and a piezoelectric element (13), that is arranged to vibrate in response to a voltage (¶ 0019); and a contact member (14) having a contact surface (14a) which the protrusion contacts (¶ 0020).  Yin (CN 203406797 U) also discloses a vibration type actuator (Fig. 1) comprising: a vibrator, including a protrusion (10) and a piezoelectric element (3), that is arranged to vibrate in response to a voltage (See page 4, lines 6-19); and a contact member (9) having a contact surface which the protrusion contacts (See fig. 1), wherein the vibrator and the contact member rotate relative to each other around a first axis, and wherein the vibrator is tilted to the contact surface by a  predetermined angle (See fig. 1; page 4, lines 20-24).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest having the vibrator and the contact member rotate relative to each other around a first axis as claimed.

Regarding claims 15 and 16, the main reason for indication of allowance is because in the prior art of record, Osawa (US 2019/0222147 A1) discloses a rotationally driving apparatus (Fig. 1) comprising: a vibration type actuator (Fig. 1); and a driven member (Fig. 8) rotationally driven by the vibration type actuator (¶ 0045-0047), wherein the vibration type actuator includes: a vibrator (11), including a protrusion (13a) and a piezoelectric element (13), that is arranged to vibrate in response to a voltage (¶ 0019); and a contact member (14) having a contact surface (14a) which the protrusion contacts (¶ 0020).  Yin (CN 203406797 U) further discloses  a vibration type actuator (Fig. 1) comprising: a vibrator, including a protrusion (10) and a piezoelectric element (3), that is arranged to vibrate in response to a voltage (See page 4, lines 6-19); and a contact member (9) having a contact surface which the protrusion contacts (See fig. 1), wherein the vibrator and the contact member rotate relative to each other around a first axis, and wherein the vibrator is tilted to the contact surface by a  predetermined angle (See fig. 1; page 4, lines 20-24).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest having the vibrator and the contact member rotate relative to each other around a first axis as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
July 28, 2022